FILED
                            NOT FOR PUBLICATION                             FEB 06 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


OLGA SELYSHCHEVA,                                No. 10-71160

              Petitioner,                        Agency No. A099-718-974

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 4, 2014**
                               Pasadena, California

Before: SILVERMAN and HURWITZ, Circuit Judges, and VINSON, Senior
District Judge.***

       Olga Selyshcheva, a native and citizen of Ukraine, petitions for review of the

Board of Immigration Appeals’ denial of her applications for asylum, withholding

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable C. Roger Vinson, Senior District Judge for the U.S.
District Court for the Northern District of Florida, sitting by designation.
of removal, and protection under the Convention Against Torture. We have

jurisdiction pursuant to 8 U.S.C. § 1252(b)(1) and deny the petition for review.

      Substantial evidence supports the Board’s findings that petitioner and her

family were not targeted on account of their religion. Rather, it was because

petitioner’s brother and their pastor were involved in the criminal investigation of a

robbery and testified against a skinhead at the criminal trial, and because petitioner

later investigated the persecutors’ involvement in her brother’s death. The fact that

the persecutors referred to petitioner and her brother as “dirty Pentecostals or

Russians” is insufficient to establish that either petitioner’s religion or ethnicity

was at least one central reason for the claimed persecution. See Parussimova v.

Mukasey, 555 F.3d 734, 742 (9th Cir. 2009).

      Furthermore, substantial evidence supports the Board’s finding that the

remaining incidents testified to by petitioner, the hand-shake and work incidents,

show discrimination or harassment that did not rise to the level of persecution.

Petitioner was not physically harmed or prevented from either practicing her

religion or obtaining other employment. See Nagoulko v. INS, 333 F.3d 1012,

1016-17 (9th Cir. 2003).

      Finally, there is no evidence in the record that Pentecostal Christians in

Ukraine are a disfavored group. Wakkary v. Holder, 558 F.3d 1049, 1052 (9th Cir.


                                            2
2009) (defining disfavored group as a protected group in which many are

mistreated and a substantial number are persecuted). Petitioner cites to country

conditions reports that skinheads attack some groups. But, the reports do not

mention Pentecostal Christians.

      Because petitioner failed to establish eligibility for asylum, she necessarily

failed to establish the higher burden required for withholding of removal. Molina-

Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001). Nor has she come forward

with evidence that it is more likely than not that she would be tortured by or with

the consent or acquiescence of the government if returned to Ukraine. Wakkary,

555 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                          3